DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the previous 35 USC §103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya, et al., JP 2013/018831 A, in view of Hedström, et al. "Rational design of D–A1–D–A2 conjugated polymers with superior spectral coverage." Physical Chemistry Chemical Physics 17.40 (2015): 26677-26689, and Fan, et al. "High-performance conjugated terpolymer-based organic bulk heterojunction solar cells." Journal of Materials Chemistry A 4.36 (2016): 13930-13937.

polymers @ ¶24 including alkyl groups on thiophene, including polymer shown on right in second row shown below):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Kamiya’s polymer is not represented by claimed Formula 1, as it has a DPP group instead of a BDD group.
Hedström teaches D-A1-D-A2 polymers for solar cells; the choice of acceptors allows the potential of two absorption peaks in the spectral region of strong solar emission, and the two peaks result from the choice of the two acceptors (see Fig. 1 and §I). Hence, Hedström 1) suggests that Kamiya’s polymer is a D-A1-D-A2 polymer, even if Kamiya does not explicitly recognize this, and 2) teaches that D-A1-D-A2 polymers can have their absorbance tuned by the choice of acceptor, giving a motivation to choose different acceptors A1 or A2 given a starting D-A1-D-A2 polymer, assuming such acceptors exist in the prior art in the context of acceptors in donor acceptor polymers.
Fan teaches a polymer (PtDAA; see Scheme 2):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

R=2-ethylhexyl

Fan’s polymer is not represented by claimed Formula 1, as it has a thiazolo[5,4-d]thiazole group instead of a benzo[c][1,2,5]thiadiazole group. Like Kamiya’s polymer, it is a D-A1-D-A2 polymer, and Fan also notes that DPP is a known acceptor employed in D-A1-D-A2 polymers (see §1, as well as Table 2: PDPP3TaltTPT, PDPP2T-BT-co-DTP). Hence, Fan establishes that BDD can be employed in D-A1-D-A2 polymers, like DPP.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Kamiya’s DPP acceptor group with a BDD acceptor group, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one electron acceptor for another, with reasonable expectation of success suggested by Fan). See MPEP §2143 B.
Additionally or alternatively, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Kamiya’s DPP acceptor group with a BDD acceptor group, in order to tune the resulting absorbance of the polymer through the choice of acceptor moieties, as Hedström suggests that the use of different acceptors allows tuning of the band gap of D-A1-D-A2 polymers. See MPEP §2143 B.
This suggests the following compound, which is represented by Formula 1:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


P and q are each 1,
R and s are each 1,
X1 to X3 are each S,
Y1 to Y4 are each S,
R1 and R4 are each an unsubstitued alkyl group, and R2, R3, and R5 to R12 are each hydrogen, ,
n is 1 to 10000 (weight average molecular weight in terms of polystyrene of the polymer compound of the present invention is more preferably 103 to 107 , which, from original polymer with repeat unit weight of ~1000, gives n from 1 to 10000; see ¶26)
provided that R1 and R4 are not hydrogen (which falls within the scope of “at least one of R1 to R8 is not hydrogen”).

Claim 2. Modified Kamiya teaches or suggests the compound of claim 1, wherein X1 to X3 are each S.

Claim 3. Modified Kamiya teaches or suggests the compound of claim 1, wherein the compound is represented by Formula 1-1, wherein the groups have the same definitions as above, wherein in Formula 1-1, R1 and R4 are each an unsubstituted alkyl group, and R2, R3, and R5 to R8 are hydrogen.

Claim 4. Modified Kamiya teaches or suggests the compound of claim 1, wherein R2 to R3, R5 to R12 are each hydrogen, R1 and R4 are each an unsubstitued alkyl group.

Claim 5. Modified Kamiya teaches or suggests the compound of claim 1, wherein R9 and R10 are each an unsubstituted alkyl group.

Claim 6. Modified Kamiya teaches or suggests the compound of claim 1, wherein R11 and R12 are each hydrogen (although the examiner notes that Kamyia in general suggests the other substituents).

Claim 7. Modified Kamiya teaches or suggests the compound of claim 1, wherein Y1 to Y4 are each S.

Claim 8. Modified Kamiya teaches or suggests the compound of claim 1, wherein p and q are the same as each other, and are each 1, and r and s are the same as each other, and are each 1.

Claim 9. Modified Kamiya teaches or suggests the compound of claim 1. While the prior art compound is not represented by any of the claimed compounds, it differs from the last compound in that 1) R11 and R12 are hydrogen, whereas in the claimed compound, they are fluorine, and 2) R1 and R4 are n-hexyl groups, whereas in the claimed compound they are 2-octyl-dodecyl groups.
Regarding 1), Kamiya teaches that R may be a fluorine atom instead of hydrogen, and, moreover, exemplifies compounds where this is the case (see ¶20).
Also regarding 1), Hedstrom suggests that fluorination of similar moieties lowers the HOMO/LUMO levels, and increases the absorption strength (see p. 266685, as well as §Results). Lowering the LUMO lowers the band-gap, because the HOMO of the polymer is determined by the donor unit (see §Results).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have R11 and R12 be fluorine, in place of hydrogen, as this would have been the simple substitution of one known element for another, with reasonable expectation of success.
Additionally or alternatively, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have R11 and R12 be fluorine, in place of hydrogen, in order to decrease the HOMO/LUMO levels, thereby decreasing the resulting bandgap of the polymer, and increase the absorption strength.
Regarding 2), Kamiya teaches that the alkyl group may range from shorter alkyl groups to long alkyl groups, and alkyl groups which are branched at the 2-position (see ¶14). Hence, Kamiya teaches alkyl groups which are homologs, as well as long alkyl groups in general.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have R1 and R4 be 2-octyl-dodecyl groups, in place of n-hexyl groups, in order to make the claimed compound in the expectation that compounds similar in structure will have similar properties. See MPEP §2144.09.I.
The examiner notes that this likely suggests the bottom-left compound is obvious, as well, as substituting fluorine for one hydrogen would also have the same motivation.

Claim 10. Modified Kamiya teaches or suggests an organic solar cell (photoelectric conversion device; see ¶¶51-78, as well as ¶¶89-90 for illustrative example) comprising:
a first electrode (one of pair of electrodes);
a second electrode provided to face the first electrode (the other of pair of electrodes; as organic layer is between the pair of electrodes, the pair of electrodes are facing each other);
and an organic material layer having one or more layers provided between the first electrode and the second electrode and comprising a photoactive layer (active/functional layer and optional charge transport layers of photoelectric conversion device),
wherein the one or more layers of the organic material layer comprise the compound according to claim 1 (see ¶54; compound according to claim 1 is obvious to one of ordinary skill in the art for the reasons set forth in the rejection of claim 1, above).

Claim 11. Modified Kamiya teaches or suggests the organic solar cell of claim 10, wherein the organic material layer comprises a layer which transports holes (active layer which has compound as donor and electron accepting compound, and therefore transports holes and electrons), and layer which transports holes comprises the compound (ibid.).

Claim 12. Modified Kamiya teaches or suggests the organic solar cell of claim 10, wherein the organic material layer comprises an electron transport layer (active layer which has compound as donor and electron accepting compound, and therefore transports holes and electrons), the electron transport layer comprises the compound (ibid.).

Claim 13. Modified Kamiya teaches or suggests the organic solar cell of claim 10, wherein the photoactive layer comprises an electron donor and an electron acceptor, and the electron donor comprises the compound (see ¶52).  

Claim 14. Modified Kamiya teaches or suggests the organic solar cell of claim 10, wherein the organic solar cell further comprises one or two or more organic material layers selected from the group consisting of a hole transport layer, a hole blocking layer, an electron blocking layer, and an electron transport layer (see ¶¶55, 58).

Claim 15. Modified Kamiya teaches or suggests the compound of claim 1, wherein R9 and R10 are each 2-ethylhexyl.

Claim 16. Modified Kamiya teaches or suggests the compound of claim 1, wherein Formula 1 is represented by Formula 2-1, wherein R1, R4, R11, R12, and n are the same as those defined in Formula 1, and R1 and R4 are not hydrogen.

Claim 17. Modified Kamiya teaches or suggests the organic solar cell of claim 13, wherein the electron acceptor comprises at least one selected from the group consisting of fullerene and fullerene derivatives (see ¶¶52-53).

Claim 18. Modified Kamiya teaches or suggests the organic solar cell of claim 13, wherein the electron donor and the electron acceptor are present in at a ratio (w/w) of 1:10 to 10:1 (see ¶53; 10 to 100 to 1000 to 100 is 1:10 to 10:1).  
 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiya, et al., JP 2013/018831 A, in view of Hedström, et al. "Rational design of D–A1–D–A2 conjugated polymers with superior spectral coverage." Physical Chemistry Chemical Physics 17.40 (2015): 26677-26689, and Fan, et al. "High-performance conjugated terpolymer-based organic bulk heterojunction solar cells." Journal of Materials Chemistry A 4.36 (2016): 13930-13937, as applied to claim 13, above, and further in view of Blouin, et al., US 2013/0175481 A1.

Claim 19. Modified Kamiya teaches or suggests the organic solar cell of claim 13, but not wherein the photoactive layer has a bilayer thin film structure including an n-type organic material layer and a p-type organic material layer, and the p-type organic material layer includes the compound. 
Instead, Kamiya suggests a bulk heterojunction (BHJ).
Blouin teaches organic solar cell devices, and that the active layer can be of the form of a bulk heterojunction or a bilayer (see ¶¶143-147), thereby establishing the two as equivalents.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the photoactive layer has a bilayer thin film structure including an n-type organic material layer and a p-type organic material layer, and the p-type organic material layer includes the compound, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one type of organic solar cell active layer for another, with success suggested by Blouin’s teaching of the two as equivalents). See MPEP §2143.

Notes
Claims could also be rejected starting from NPL Fan, starting from the exemplified D-A1-D-A2 compound, and substituting another acceptor for Fan’s thiazolothiazole electron-accepting ring in view of Hedström, as Fan already teaches compounds meeting the limitation “at least one of R1 to R8 is not hydrogen.”
The examiner notes that Kamiya has a positive teaching for the addition of alkyl groups at the claimed positions, namely, increasing solubility of the resulting compound (see ¶19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721